Title: The Commissioners to Sartine, 22 July 1778
From: First Joint Commission at Paris,Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Passi July 22 1778
     
     We have the Honour of your Excellencys Letters of July the 15th, and 18th.
     James Niggins and John Selby are wholly unknown to Us, but as their Account of themselves to your Excellency is probable enough; and if nothing appears to invalidate their Relation, We should be obliged to your Excellency if you will grant their Request.
     We are very Sorry for the Dispute between two Officers of the Boston, and some of the Men belonging to this Nation, who had inlisted on board that Frigate, and for the Trouble your Excellency has had in Consequence of it. We have a Letter from Captain Tucker and another from those two officers upon the same subject.
     Captain Tucker informs Us, that these Men were inlisted at Bourdeaux, by Permission of the Admiralty, not as Voluntiers, but that they signed the ships Books like other Men, to proceed to Boston and were consequently liable to do the Duty, and ought to be governed by the Rules of War which are made by the Congress, for the Government of all their ships of War. That on the day of his entering at Port Louis, Eight of them obtained Liberty to go on shore, that one of them who was a serjeant, raised such Reports of their ill treatment from the Officers that the Deputies of his Majesty with the General came on board, and asked them if they would tarry or go on shore. They chose to go on shore. The Captn. shewed the General the Book of their Enlistment, but the General, Saying it was better to leave them, than to take them, ordered them on shore, with all their Cloaths, telling them, they forfeited their Wages and Prize Money. But the Captain observes that they have received of His Purser and himself, more than their Wages and Prize Money will amount to. That the two officers, complaind of, have never done any Thing contrary to, his orders except boxing one of these Mens Ears for flogging a Boy and Striking another for calling him a Buger, putting his fist up to his Nose, which they must expect no Officer would bear. The Captain says his orders were put up against the Bulk head, to strike no French Man whatever. This Article the two Officers broke twice, and nevermore.
     This is the substance of the Captains Account of the Affair. It is impossible for Us, at this Distance to judge between the Parties. All We wish for is that Justice may be done.
     Our Opinion is this, if the Men are inlisted upon the ships Books to go to Boston they ought to return to the ship and be received by the Captain, and are intituled to their Wages and Prize Money.
     But if they are not inlisted in Writing to go to Boston, but only for a Cruise that Cruise is compleated by the ships return to France, they have a Right to leave the ship if they choose it, and are still intituled to their share of Wages and Prize Money, deducting from it however What has been Advanced them by the Captain and Purser.
     These are our sentiments of the Justice of the affair. These We shall write to Captain Tucker, and We hope that the Dispute may in this Way be amicably ended. We have the Honour to be &c. We inclose your Excellency a Copy of the acknowlegement of good treatment by some of those Sailors and our Letter to Captain Tucker, and should be obliged to your Excellency to forward it, to him with yours to the officers who have made the Complaint. We have orderd all our Frigates to sail immediately with what Goods they can carry so as not impede their Cruize.
    